Citation Nr: 1733183	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  07-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD), status post (SP) hemilaminectomy, to include as secondary to service-connected ankle and knee disabilities.  

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girad-Brady, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from July 1977 to October 1984.  Service personnel records and a DD 214 show that having been convicted in a civilian court in Japan for importation of marijuana he was given a general discharge, under honorable conditions, because of "misconduct - drug abuse."  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2011 the Board remanded the issues then before it of entitlement to an effective date prior to July 1, 2007 for the assignment of a 40 percent evaluation for postoperative (PO) residuals of a left ankle revision with iliac bone graft and a TDIU rating.  

An August 2011 VA Form 21-0820, Report of Contact, reflects that the Veteran did not wish to file a new claim for service connection for depression at that time.  

A November 2011 Board decision denied entitlement to an effective date prior to July 1, 2007 for the assignment of a 40 percent evaluation for PO residuals of a left ankle revision with iliac bone graft (left ankle disability) and denied a TDIU rating.  

In a June 2012 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for partial remand (JMR), vacating only that portion of a November 2011 Board decision that denied entitlement to TDIU and remanded that matter for further development consistent with the JMR.   

In December 2012 the Board remanded the case for procedural purposes.  In February 2014 the Board remanded the case for additional development, to include considering the issue of a higher rating for a residual surgical scar on an extraschedular basis.  

In a February 2016 decision the Board denied entitlement to a disability rating in excess of 10 percent for a residual surgical scar of the right lower back/flank, to include on an extraschedular basis.  The remaining issues were remanded for additional development.  

In pertinent part, a June 2017 rating decision granted service connection for residual scars, status post (SP) right knee surgery and assigned an initial noncompensable disability evaluation effective April 18, 2011.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  A low back disorder, including DDD, SP hemilaminectomy, first manifested in 1996 many years after active service and lumbosacral arthritis first manifested many years after active service; and a low back disorder, including DDD, SP hemilaminectomy, is unrelated to any event or occurrence during service and is not proximately due to or aggravated by the Veteran's service-connected disabilities.  

2.  The Veteran is service-connected for PO residuals of a left ankle revision, with iliac bone graft, rated 40 percent; PO residuals of a total left knee replacement, rated 30 percent; revision of a total right knee replacement, rated 30 percent; a residual scar of the right lower back/flank, SP iliac bone graft, associated with PO left ankle revision, rated 10 percent; and residual scars, SP right knee surgery rated noncompensably disabling; there is a combined disability rating, including the bilateral factor, of 80 percent.  

3.  The Veteran has two years of college education, including some education in computer engineering, and work experience as a truck driver.  

4.  The Veteran's service-connected disorders, cumulatively, preclude obtaining and retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for SP hemilaminectomy, to include as secondary to service-connected ankle and knee disabilities, are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

2.  The criteria for a TDIU rating are met.  38 C.F.R. §§ 3.102, 3.341, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a May 2005 letter as to the claim for a TDIU rating and by a letters in March and July 2011 as to the claim for service connection for DDD, SP hemilaminectomy.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) and service personnel records have been obtained.  Likewise, relevant private clinical records and VA treatment records are on file.  Records of the Social Security Administration (SSA) are also on file.  In December 2010 the Veteran's attorney was provided a complete copy of the Veteran's claim file.  In November 2011 the RO sent the attorney a copy of the May 2011 VA examination.  In September 2015 the attorney was provide a copy of all that had been added to the Veteran's claim file since November 1, 2011.  

As to the claim for a TDIU rating the Veteran's attorney has set forth argument as to the adequacy of VA examinations.  However, in light of the favorable outcome as to that claim such arguments are moot and, so, will not be addressed by the Board.  

As to the claim for service connection for a low back disorder, this issue that was not before the Court and, so, not addressed in the Court's 2010 Order or the underlying JMR.  As to this claim, the Veteran's attorney has set forth argument as to the adequacy of VA examinations.  

VA has obtained three VA opinions addressing the etiology of his claimed low back disorder.  The first was on VA examination in May 2011.  After the attorney submitted, in October 2013, a 2004 article entitled "Limping and Back Pain" a second VA examination, pursuant to the February 2014 Board remand, was conducted in September 2014 which yielded an opinion.  The third was an opinion, obtained without an examination but after a review of the record in February 2017.  

In August 2011, October 2013, December 2015, and other documents the Veteran's attorney objected to the adequacy of past VA examinations and opinions.  The attorney argued that inadequate opinions had been rendered which were not supported by adequate rationales.  It was also argued that those providing the examinations or opinions had failed to consider adequately the lay statements of the Veteran and his wife.  It was also argued that the September 2014 VA examination was inadequate because it failed to adequately discuss the impact of the Veteran's limp with respect to the claimed low back disorder and had not adequately considered supporting lay statements.  In April 2017 the Veteran's attorney contested the adequacy of the February 2017 VA medical opinion by not having provided an adequate rationale and not adequately considering the Veteran's history and supporting lay statements.  

The VA clinicians rendering the opinions in 2011, 2014, and 2017 each reviewed the record.  While the attorney cites to case law indicating that this alone does not render an opinion adequate for adjudication purposes, it is nonetheless a factor particularly as here when the Veteran's clinical history was recorded on each occasion.  As to the allegation that insufficient consideration was given to the statements and reports of the Veteran and his wife as to the impact of his service-connected disorder with respect to the etiology of his low back disability, this amounts to an assertion that the examiner failed to weigh the credibility of such lay evidence.  However, the matter of weighing the credibility of lay statements fall within the province of VA adjudicators, and not VA examiners.  With respect to providing an adequate rationale the attorney has reference the matters of "reasons and bases."  However, the requirement of setting for "reasons and bases" applies to VA adjudicators and not VA examiners.  Rather, VA examiners are only required to provide an opinion which relies on an accurate clinical history and provides a definitive opinion which sets forth sufficient information so as to allow VA adjudicators to arrive at an informed decision.  In this regard, there is no allegation, much less proof, that any of the three opinions obtained relied on an inaccurate clinical history or otherwise contained any significant factual error.  The rationales for the opinions will be set forth below; however, it must be noted that all three opinions were definitive as well as consistent with each other, albeit unfortunately negative and do not support the claim.  Both alone and collectively, these opinions provide sufficient information so as to facilitate the Board's adjudication of the claim.  

Lastly, as to the allegation that insufficient consideration was given to the impact of the Veteran's limp upon the development of his low back disability, the Board cannot ignore the fact that the attorney submitted an article, as noted above, in support of the claim.  In this regard, the Board finds that the article was not published in a recognized medical text and is not in the form of a medical treatise.  Rather, it was no more than, as it was described therein, a "medical discussion paper" for "those seeking general information about the medical issue involved" and was only "intended to provide a broad and general overview" for "a medical topic [] frequently considered in Tribunal Appeals."  More to the point, while the person that prepared the article was a physician, each of the three VA medical opinions was also rendered by a physician.  Furthermore, while the 2017 opinion did not specifically address the Veteran's leg length discrepancy of the left leg being 1 inch shorter than the right, the functional effect of such leg length discrepancy is to produce the very limp addressed in the article submitted by the attorney and the 2017 opinion specifically noted that article, stating that even the article conceded that each case must be addressed individually, as was done in the 2017 opinion.  

The medical opinion obtained in February 2017 as to the claim for service connection for a back disorder did not specifically address items of evidence listed in the February 2016 Board remand.  However, the Board did not request the examiner to address each such item of evidence individually, or even collectively.  There is no requirement that an examiner discuss every piece of favorable evidence.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, the Board merely drew such items of evidence to the attention of the opining physician.  And, after reviewing the record, that physician's opinion addressed the matters in the Veteran's clinical history which, taken in the context of the opinion, the opining physician felt were of the greatest probative value.  In this regard, a physician's choice of language is not error where, as here, his opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, it is significant to note that the opining physician addressed favorable comments in a medical text but determined that such matters were not dispositive in this specific case.  To be probative a medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the VA February 2017 opinion was based on a full review of the Veteran's medical records and the VA physicians' opinion was sufficiently detailed to allow for a fully informed Board decision.  

Accordingly, the Board finds that there has been substantial compliance with the Board's past remands.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

STRs show that the Veteran fractured his left ankle in 1978 consisting of a chip fracture of the left tibia.  In 1979 he had a left medial meniscectomy, and anterior reconstruction of the left knee.  In 1982 he had right knee surgery for a torn anterior cruciate ligament.  

A periodic flying examination in 1984 noted that he had surgical scars of each knee.  In an adjunct medical history questionnaire he denied having or having had recurrent back pain.  

A November 1994 record from Lake Norman Orthopedics shows that the Veteran underwent left ankle surgery at the Lake Norman Regional Medical Center consisting of reconstruction of the superior perineal retinaculum.  

Lake Norman Orthopedics records since 1992 are on file.  An April 16, 1996 clinical record reflects that several days after his last appointment, on April 12, 1996, the Veteran developed severe pain in the small of his back.  The impression was low back pain of no definite etiology.  Later that month he had right sided low back pain with occasional radiation of pain down the leg.  Lumbosacral X-rays suggested an old defect at L5 but no significant DDD.  It was commented that he appeared to have a strain/sprain type problem but if the leg pain increased the possibility of a HNP had to be considered.  Even later in April 1996 the Veteran had progressively worsening pain and numbness of the right leg and foot.  After an examination the impression was a probable acute HNP at L4-5.  

SSA records include a discharge summary in May 1996 from the Carolinas Medical Center which reflects that following a hemilaminectomy and discectomy at L4-5 only 4 days earlier, the Veteran developed PO cauda equine syndrome, for which he had an emergent decompression with complete L4 laminectomy and decompression at L3-4 and L4-5, bilaterally.  

A June 1996 record from Dr. W. Kutner of Lake Norman Orthopedics stated that in June 1992 the Veteran had arthroscopic debridement of posttraumatic arthritis of the left knee and was found to have a chronically deficient anterior cruciate ligament of the left knee with significant arthritis.  His recent problems included an L4-5 ruptured disc requiring a laminectomy in May 1996, and postoperatively he developed cauda equine syndrome requiring rehabilitation due to bilateral leg weakness.  After military service he had worked as a truck driver but it was believed that in the last couple of years he had worked as a dispatcher.  He had not returned to work since his May 1996 back surgery.  His symptoms included severe pain and discomfort in both knees with weight-bearing.  The diagnosis was posttraumatic degenerative arthritis of both knees.  It was believed that he would continue to have significant disability related to both knees and would eventually require bilateral total knee replacements.  A clinical record later in June 1996 noted that he had been terminated from his job because he couldn't work.  

An August 1996 administrative decision from the Social Security Administration (SSA) shows that the Veteran was deemed disabled for purposes of SSA disability benefits, effective May 2, 1996.  The primary diagnosis listed was cauda equine syndrome, and the secondary diagnosis was disorders of the back, discogenic and degenerative.  

On VA examination in September 1996 it was reported that the Veteran's bilateral knee and ankle problems had been aggravated by bilateral paralysis of the lower extremities following low back surgery in May 1996.  He reported that the paralysis had subsided but still remained in the right lower extremity with foot drop.  Because of this he required bilateral foot braces and walked with the aid of bilateral crutches.  

A November 1996 Report of Continuing Disability Interview, for SSA purposes and executed by the Veteran, shows that he reported he could drive but had to use both feet.  Subsequently, he reported he was taking educational classes at Durham Technology Institute, stating he was trying to learn a trade he could do while sitting down, e.g., using computers.  

Records of Raleigh Orthopaedic Clinic show that in June 1997 the Veteran had a partial lateral meniscectomy of the right knee.  

Associated with SSA records are treatment notes from Miller Orthopaedics Clinic, including a March 1998 record stating that the Veteran was enrolled full time and working on computers and electronics.  He no longer required a cane for ambulation.  He remained disabled at this time from heavy production, lifting, pushing, and pulling type activities.  His only likelihood of gaining employment in the future would be re-education which he was currently working on.  

An April 1998 SSA disability evaluation noted that the Veteran had worked as a truck driver until he had symptoms of disc herniation with radiculopathy, for which he had surgery in May 1996 and thereafter had additional surgery for cauda equine syndrome.  He had not returned to work thereafter.  He had had five knee operations.  He also had three operations on his left wrist, including left wrist fusion.  Due to right leg paralysis he could not run, jump, squat, climb or walk for any long period.  

A June 2001 SSA disability evaluation states that the Veteran's radiating back pain began in 1996.  He had a high school education and attended Durham Technology Institute two days a week studying computer electronic engineering and had about a year to go for his degree.  On examination he walked with a widened gait.  He could stand briefly without his cane but had to brace his legs, and he appeared to be unstable.  

A July 2001 record of Dr. W. Farley, associated with SSA records, shows that the Veteran had had problems with back pain since May 1996.  

In October 2001 the Veteran underwent VA hospitalization for a total left knee replacement.  

In September 2002 the Veteran underwent VA hospitalization for a total left knee replacement, which following an injury in November 2002 was surgically revised during VA hospitalization in June 2003.  

In January 2005 the Veteran underwent VA left ankle arthrodesis.  

On VA examination on March 18, 2005 the Veteran's claim file was not available for review.  The Veteran complained of constant right knee pain graded as 6 on a scale of 10 which was aggravated by any kind of weight-bearing but his prior problem of giving way had only occurred twice in the last year.  Currently, he was confined to a wheelchair because his left ankle was casted (following left ankle arthrodesis).  He had no swelling, locking or lack of endurance as to his right knee.  He took medication for pain stemming from each knee, the left ankle, and his low back.  

Attached to the March 18, 2005 VA examination was a letter from the Veteran, apparently submitted to the VA examiner, stating that he desired a 100 percent rating and was unemployable.  His reasoning was that SSA declared him unemployable in 1996 after being paralyzed from the waist down after botched surgery [for low back pathology].  He still had partial paralysis of the right leg, no feeling in his right foot, and impartial control of his sphincter and bladder.  He had had bilateral knee replacements, with the right knee replacement having been revised.  He could not run, skip, jump or lift heavy objects.  His left ankle had recently been fused.  

In a letter dated April 25, 2005 the Veteran reported that he had been unable to secure and follow a substantially gainful occupation because of his service-connected disabilities of his knees and left ankle since 1996.  He was not claiming service connection for any other disability, including partial paralysis of the right leg or bowel and bladder problems.  He enclosed VA Form 21-8940.  

In VA Form 21-8940, Application for Increased Compensation Based on Unemployability, received on April 28, 2005, the Veteran reported that he had become too disabled to work and had last worked in 1996 as a truck driver.  He had left his last job due to his disability but had not tried to obtain employment since then.  He had two years of college education, and had attended Durham Technology College from 1999 to 2001.  

On VA examination in September 2005 the Veteran related having stiffness and swelling of the left ankle, and pain, swelling and giving way of the left knee.  He had daily flare-ups of the left ankle, last 2 to 3 hours, but none of the left knee.  He used a cane, crutches, and a wheelchair.  He had dislocated his left knee on multiple occasions.  He could only wear weight on the left leg for about 1 hour.  His knee and ankle affected all of his activities of daily living.  On examination left knee flexion was to only 120 degrees, even after repetitive use.  Despite left ankle fusion there was a minimal amount of motion, with dorsiflexion was to 0 degrees and plantar flexion was to 25 degrees, with pain at the extremes of these movements, which did not alter after repetitive motion.  The examiner could not speculate whether there would be any such changes after repetitive use.  There was tenderness of these joints but no objective evidence of painful motion.  There was laxity and instability of the lateral and medial ligaments of the left knee but no instability of the left ankle.  He had an antalgic gait, limping on his left lower extremity.  The PO scars of the left ankle and left knee were not adherent, elevated or depressed.  The diagnoses were DJD, SP total left knee arthroplasty, and SP fracture of the left ankle with fusion and residuals.  The examiner opined that the left ankle and left knee disorders would definitely impact any physical employment but not sedentary employment.  

In December 2005, the Veteran wrote that he felt he was unemployable on account of the pain and swelling he was having in his ankle and both knees.  He noted that he was considered disabled by SSA.  He contended that his knees, ankles, and other leg abnormalities rendered it impossible for him to do work of any kind. 

VA outpatient treatment (VAOPT) records show that following the Veteran's January 2005 left ankle arthrodesis, in December 2005 he injured his left ankle.  It was reported that a left ankle X-ray revealed extensive hardware and bony changes and broken screw, but all the changes, i.e., broken hardware and bone fragments, were seen on a prior September 2005 X-ray which had been reviewed by a radiologist.  

On VA examination in January 2006 it was noted that the Veteran had had a blot clot after his initial right knee replacement in 2002 but subsequently dislocated the prosthesis and a repeat procedure was done in 2003 following which he developed a pulmonary embolism.  After recovery and treatment with Heparin and conversion to Coumadin it was determined that he should remain on this indefinitely.  After an examination a medical opinion was that he had a history of recurrent blood clot formation, times two, the last resulting in a pulmonary embolism.  His predisposition to blood clotting led to life-long Coumadin therapy.  This could have occurred with any type of surgery or prolonged periods of being sedentary and was not directly a result of his knee replacement, and he had no more problems and/or complications from the Coumadin than any other patient taking that medication.  

In March 2006, the Veteran filed a notice of disagreement (NOD) with the denial of his request for TDIU questioning how SSA said he could not work, but that VA indicated that he could do rudimentary work.  He also complained that he was having problems with sphincter control, but he acknowledged that the condition was not service connected.  He questioned who would hire someone who had to sit on the floor or who had urinary and bowel problems.  

In a letter dated May 5, 2006, the Veteran related his clinical history.  In 1996 he was diagnosed with a bulging disk in his back, for which he had had surgery due to which he developed partial paralysis of the right leg, the right foot, the sphincter muscles, and the urinary tract.  He had undergone rehabilitation for three years just to be able to walk again.  Following revision of his right knee replacement (in 2003) his right knee had continued to dislocate but he had been able to put it back in place; however, the right knee remained loose had caused him to fall almost daily.  He had continuing pain in the right knee, on a scale of 10, of 8 and of 7 in the left knee.  Also, following January 2005 left ankle fusion he had been told that one of the fixating surgical screws was broken and he had daily pain at level 8 and instability of that ankle.  Additionally, the Veteran provide a list of other disabilities and surgeries which, he reported, were the basis of SSA's finding him 100 % disabled and which should be use by VA to determine that he was unemployable.  These included a splenectomy; 4 left elbow surgeries; vasectomy; 3 left wrist surgeries with fusion; 2 back surgeries with residual back pain, partial right leg and foot paralysis and weakness and partial loss of bladder and sphincter control; hypertension; and depression.  

A June 2006 left ankle X-ray revealed nonunion of the attempted January 2005 left talar-tibial fusion.  An examination revealed an equino-valgus left ankle joint, and it was reported that he had continuous pain and inability to bear weight.  Also in June 2006 electrodiagnostic studies revealed severe, chronic axonal injury that was proximal to the dorsal root ganglia and affecting the right L5 and S1 myotomes, most likely the result of old cauda equine syndrome; and right ulnar neuropathy occurring across the elbow.  

In December 2006 the Veteran had reconstructive surgery on his left ankle, consisting of left tibio-calcaneal fusion, using a bone graft from the right hip iliac crest.  

In March 2007, the Veteran submitted a substantive appeal in which he again referenced SSA's conclusion that he was unemployable.  He also alleged that his back disability was caused by his knee and ankle disabilities.  He then reported that he was in constant pain in his knees and ankles, and he referenced his extended treatment and multiple hospitalizations on account of his disabilities.  He added that he was unable to drive a truck because of his back, ankles, knees, sphincter, and cauda equine syndrome. 

On VA examination in May 2007 the Veteran's claim file was not available for review.  A left ankle X-ray 2 weeks earlier (after the 2nd attempt at fusion) revealed a stable ankle fusion.  The Veteran reported that he had good and bad days with respect to his left ankle.  He continued to wear an Unna boot.  He had not had postoperative pain until earlier this month.  The preponderance of the pain was when he was standing but he also had pain when going to bed, lasting 15 to 30 minutes.  He had weakness and stiffness when he removed the Unna boot.  He had flare-ups every 1 to 2 months when increasing his attempts to use the left ankle.  He used a wheelchair but was trying to use it less, and when he did he used a cane.  He was getting around better than prior to the re-fusion of the left ankle.  He could walk around his yard now, while wearing the Unna boot.  The examiner reported that the Veteran had been unable to do his last job, in 1996 as a truck driver, due to back changes and "not so much as to his left ankle."  He could feed and dress himself.  On physical examination both dorsiflexion and plantar flexion, as well as internal and external rotation, were limited to 5 degrees each due to stiffness, pain, and postoperative changes.  On repetition of motion there was no increased pain or change in range of motion.  

A September 2007 VAOPT record noted that the Veteran's right leg was one inch longer than the left leg.  He reported that because of a limp he had increased low back pain.  The assessment was SP left tibio-calcaneal fusion with leg length discrepancy.  He was to be given a 1/2 inch shoe lift.  A November 2007 VAOPT evaluation found that he had no detectable motion of the left ankle or subtalar joint.  X-rays revealed a well united tibio-talar arthrodesis, and the subtalar joint appeared to have fused posteriorly, and the hardware was intact.  

VAOPT records show that in February 2008 X-rays of the left ankle and foot, compared to prior X-rays, revealed the tibio-talar calcaneal arthrodesis was solid.  

On VA scar examination in July 2008 the Veteran's PO right iliac crest scar was 5 inches long and superficial, tender to palpation and without depression, keloid formation and not causing any limitation of function.  

On VA examination in July 2008 of the Veteran's right hip and left ankle it was reported that his left ankle was stable.  He did not use crutches or braces but used a cane, and walked with a limp.  He had not had dislocations.  It was reported that he had not worked since 1996 but was not out of work due to his left ankle and right hip.  On examination there was no motion in the left ankle.  His weight-bearing was only fair.  He had shortening of the left leg.  The pertinent diagnosis was left ankle fracture, SP PO times 2 with fusion and residuals. 

E-mail correspondence later in July 2008 by the July 2008 VA examiner clarified that the Veteran's left ankle was fused, i.e., ankylosis, at a position with a 90 degrees angle between the plane of the sole of the foot and the left, which was a neutral position or position of function.  This was not in either extension or flexion but in a neutral position, i.e., at 0 degrees.  

The Veteran underwent VA hospitalization in June 2009 revision of his right total knee arthroplasty.  This was on the femoral side only.  A preadmission noted of June 21, 2009, reflects that the right knee arthroplasty had been problematic since about 1 year after the initial implantation (in 2002), when it dislocated in high flexion.  This happened with increasing frequency until he had a surgical revision in 2003.  With new components, the knee was stable for about 6 months and then began dislocating again, and had continued to dislocate with increasing frequency.  The right knee would dislocate in flexion, and the Veteran had to do a forced high-flexion maneuver to relocate the knee.  He had been using a hinged knee brace but continued to have instability.  He had developed a right foot drop from nerve damage from back surgery in the 1990s, for which he wore an "AFO" and had minimal sensibility in the right foot.  

In April 2011, the Veteran's wife wrote a statement indicating that the Veteran's right knee was quite painful and had dislocated many times.  Although since his most recent right knee surgical revision his dislocations had stopped he still fell frequently and he had continuous right knee pain.  

In April 2011 the Veteran stated that his right knee pain caused back pain.  He could not run or squat, or walk a long distance.  Later that month he reported that the symptoms occurred daily and would flare-up at least once of week.  He alleged that his service-connected disabilities prevented him from being able to work due to the constant pain and flare-ups.  His service-connected disabilities precluded anything that had to do with walking, running, sitting, lifting, balancing, or stamina, and that some days he was unable to get out of bed.  He reported that the symptoms were increasing and that he fell more frequently.  

On VA general medical examination in May 2011 the Veteran's claim file and medical records were reviewed.  It was noted that his past employment had been as a long haul truck driver.  He could walk about 100 feet before having to stop due to leg pains.  He had had the gradual onset of back problems in 1996 and then had a herniated nucleus pulposus (HNP) and laminectomy in 1996, following which he developed cauda equine syndrome with weakness and numbness of the posterior right leg and right foot.  He had noted some bowel and bladder incontinence severe times a month, but did not use diapers or change clothes with each occurrence.  He had aching but radiating pain to the right leg and foot but had not had any incapacitating episodes in the past 12 months.  It was reported that he had stopped working because of the PO residuals of his back surgery, and it caused limitation as to his ability to lift and bend.  

As to his left ankle, after the inservice injury, the Veteran had had a reinjury in 1991.  He had had three surgeries, including fusion of the left ankle, there having been a right iliac hip bone graft.  He had constant pain and swelling several times a month with use.  As to his knees, he had had three surgeries on each knee, with a total knee replacement of each knee.  He now had constant moderate to severe aching and sharp bilateral knee pain.  He had limitation of motion or loss of function during flare-ups.  He had giving way, stiffness, and symptoms which affected joint motion.  He used a cane, and 2 to 3 times a week a wheelchair.  Functionally, he was able to do activities of daily living and was able to drive, but was limited to walking only 100 feet and standing for only 10 minutes.  

On physical examination it was noted that the Veteran used a wheelchair.  There was an absence of sensation in the leg distal to the ankle.  Reflexes could not be elicited at the knees or left ankle.  There was a scar on the right posterior pelvis/iliac crest, measuring 14 centimeters long by 2 centimeters wide which was slightly depressed and slightly tender to palpation, but without adherence to underlying tissue, limitation of motion or loss of function due to the scar, underlying soft tissue damage, skin ulceration or breakdown over the scar, or underlying tissue loss.  The scar was not elevated, it was the same color as the Veteran's normal skin, the textured of the scarred area was normal, and the scar did not have induration or inflexibility.  The scars of his knees were not tender, depressed or adherent.  

The Veteran had a linear lumbar scar and although he arrived in a wheelchair, he could walk across the examining room without difficulty but his gait was antalgic.  There was no instability of either knee.  He had discomfort on motion of each knee, with flexion to only 135 degrees in each knee and there was no additional limitation of motion noted after repetitive motion.  The left ankle was fused and without motion.  

The diagnoses included PO splenectomy, hypertension, diabetes, left wrist fusion, inactive Hepatitis C, slightly tender right iliac crest scar, left ankle fusion, bilateral total knee replacements with scars, DDD and degenerative joint disease (DJD) of the cervical spine and lumbosacral spine, SP hemilaminectomy with cauda equine syndrome.  

The examiner concluded that the lower back scar should have no impact on activity.  The examiner opined that the Veteran's ankle and knee problems would not cause a herniated lumbar disc.  It was the examiner's opinion that the ankle and knee problems did not cause of significantly aggravate the Veteran's back problems.  The examiner noted that the Veteran was able to walk approximately 100 feet with a cane and he could drive.  The examiner opined that the Veteran could do limited sedentary employment.

In October 2013 statement the Veteran asserted that his back disorder was caused or aggravated by his service-connected ankle and knee disorders.  Specifically, he argued that his service connected disabilities caused him to limp which, in turn, caused his back disorder.  

In October 2013 the Veteran's attorney submitted and 2004 article entitled "Limping and Back Pain" which had been prepared an orthopedic physician for The Workplace Safety and Insurance Appeals Tribunal.  

On VA examination in September 2014 the Veteran's claim file was reviewed.  It was reported that the Veteran had a diagnosis of status post lumbar discectomy with residual scar and right leg weakness and numbness.  It was recorded that the Veteran related having had back surgery in 1996 due to a herniated lumbar disc.  He reported still having radiating pain down his right leg, with weakness and numbness in his right leg.  He took Percocet for pain.  He did not report having flare-ups which impacted the function of the thoracolumbar spine.  On physical examination he had limitation of motion of the thoracolumbar spine.  It was reported that he had functional loss and/or functional impairment of the thoracolumbar spine.  While he had no atrophy of the lower extremities and strength was normal in the left lower extremity, strength was reduced, at 3/5, on extension of the right great toe and right knee as well as dorsiflexion and plantar flexion of the right ankle.  However, reflexes were normal at both knees and both ankles.  Sensations were normal except for being absent in the right L4/L5/S1 nerve root distribution.  He had complaints of radicular pain and numbness in the right lower extremity, indicating radicular sciatic neuropathy.  He did not have spinal ankylosis.  He used braces and canes constantly.  He had a healed 15 cms. long linear scar on his back which was not tender or unstable.  

The examiner reviewed the Veteran's claim file and reported that the Veteran's thoracolumbar spine disorder impacted his ability to work.  He could only walk for 50 yards at a time before stopping to rest. He could not climb a flight of stairs or climb a ladder.  He could only stand for 15 minutes at a time, and could not perform tasks that required frequent and repetitive bending of the lumbar spine.  

The examiner noted that on April 12, 1996 the Veteran was treated for spontaneous severe left leg pain (radicular pain).  Four days later, on April 16, 1996 he had a diagnosis of lumbar back pain.  On April 29, 1996 he was treated for three weeks of severe acute radicular pain down his right leg. He had a diagnosis of acute herniated disc L4-L5.  And, on May 2, 1996 he underwent a discectomy of L4-L5.  

The examiner opined that the current low back disability was less likely than not incurred in or caused by in-service injury, event or illness.  This was because there were no symptoms, treatment or diagnosis of a lumbar spine disorder during the Veteran's active military service or within 12 months after separation from service.  Also, in April 1996 the Veteran had an acute onset of radicular pain in his right leg, with a diagnosis of acute herniated disc L4-L5, and he underwent a discectomy of L4-L5 in May 1996.  As to whether it was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected ankle and knee disabilities, the examiner opined that the low back disorder was less likely than not proximately due to or the result of the Veteran's service connected conditions.  

The rationale was that the Veteran was service connected for left ankle disorder (posttraumatic arthritis left ankle) and degenerative arthritis of the knees.  It was noted that on April 12, 1996, he had been treated for a spontaneous severe leg pain (radicular pain).  Four days later there was a diagnosis of lumbar back pain, and on April 29, 1996, he was treated for three weeks of severe acute radicular pain down his right leg, and he was given a diagnosis of acute herniated disc L4-L5.  Also, and shortly thereafter, on May 2, 1996, he underwent a discectomy of L4-L5.  

The examiner noted that risk factors of herniated lumbar disc include: (1) the gradual wear and tear that comes with aging; (2) Gender. Men between the ages of 30 and 50 were most likely to have a herniated disc; (3) Improper lifting. Using back muscles to lift heavy objects, instead of legs, can cause a herniated disc; (4) Weight. Being overweight puts added stress on the discs in the lower back; (5) Repetitive activities that strain the lumbar spine; and (6) Frequent driving. Staying seated for long periods, plus the vibration from the car engine, can put pressure on the spine and discs.  

Continuing, the VA examiner stated that the Veteran was 37 years old when he developed an acute onset of herniated disc. He was a truck driver from 1986 to 1999. He weighed 262 pounds in 1998.  There was no established causal relationship between DJD of the left ankle, DJD of the knees and the development of herniated disc of the lumbar spine.  

With respect to a determination as to a baseline level of severity of the claimed low back disorder based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation, the examiner reported that the medical evidence was not sufficient to support a determination of a baseline level of severity.  

However, regardless of an established baseline, the Veteran's low back disorder was not at least as likely as not aggravated beyond its natural progression by his service-connected disorder.  The rationale was that he had developed an acute herniated disc of L4-L5 in April 1996 and underwent a discectomy of L4-L5 in May 1996, and he had residual radiating pain down his right leg, right leg weakness and numbness.  Also, on the current thoracolumbar spine examination he had residual radicular pain in his right leg, right leg weakness and numbness which had remained stable since 1996.  Thus, there was no evidence that his residual radicular pain in his right leg, right leg weakness and numbness had been aggravated beyond its natural progression by any disorder, to include his DJD of the left ankle and DJD of the knees.  

The Veteran underwent VA hospitalization in January 2015 for spinal stenosis.  

A VA medical opinion was obtained in February 2017 in response to the February 2016 Board remand.  A VA staff physician opined that as to whether the Veteran's current back disability was caused or aggravated by his service-connected ankle and knee disabilities, including his complaints of limping, the current back disability was less likely than not caused or aggravated, i.e., chronically worsened, by his service-connected ankle and knee disabilities, including his complaints of limping, and it was not otherwise related to service.  

The Veteran's electronic medical records were reviewed.  It was stated that the Veteran had multiple joint problems, from upper and lower extremities, and had had many injuries.  Medical records from 1992-1996 failed to show a chronic, sustained antalgic gait.  In fact, he started having acute overt chronic problems in left knee (after ten years of being stable, as per documentation: "he stated his knees have done very well for the past 10 years") in May 1992, with a meniscus tear, that was surgically repaired.  There was documentation of good outcome after surgery.  After that, in October 1992 he started having problems in the right knee, and started having injections in the right knee.  In 1994 he had an acute overt chronic injury in the left ankle.  There was no documentation of back problems or antalgic gait in any of these notes, however, the problems switched from left to right to left.  

The VA physician stated that even in the scenario that the Veteran had antalgic gait, it was not sustained transferring axis of the body constantly to one side, which is the theory proposed in the paper, citing it: "Depending on the magnitude of the limp, there will be an exaggerated side to side and vertical displacement of the body's center of gravity.  When weight is transferred to the good leg, the repositioning of the center of gravity in the mid-line is in part due to the pull of the para-lumbar and abdominal musculature as well as the hip abductor muscles on the normal side.  The increased muscle pull increases the force transmitted across the lumbar discs, facet joints, hip, knee and ankle due to mechanical leverage.  This produces a seesaw effect where the disc centers become the centers of rotation or fulcrum for the para-lumbar muscle force, necessary to balance body weight acting through the center of gravity through the body's mass.  This is a lever system of the first class.  Repetitive pull of the trunk musculature could, in time, result in increased wear and tear of the disc segments since the force transmitted across the discs by the trunk musculature would, in theory, be greater for an individual who limps than for someone with a normal gait.  This, in turn, might cause or aggravate degenerative change (osteoarthritis) of the disc and facet joints".  Besides that, as the same paper stated: "Clinical data, however, i.e. patient studies directly related to the incidence of back pain in the general population for individuals walking with a limp, are limited and inconclusive.  Therefore, each case must be considered individually and all the above factors considered."  The opining physician stated that in this specific case, the back pain started suddenly, as documented in the private provider note: 'spontaneous onset of severe lower leg pain, 4 days before', in April 1996.  It was diagnosed as an acute herniated disc.  

The VA physician further stated that back problems which originate from antalgic gait are of slow onset, starting with muscle strain, and then occasionally could produce some disc problems, not a sharp onset.  It is also documented, as result of MRI, that this Veteran had severe congenital stenosis, which was likely playing a role in the back problem.  Lastly, the Veteran's back problem was permanently aggravated by the surgery, when he developed cauda equina syndrome, not due to any service-connected condition.  After that, it had followed the natural progression of the condition, with no further aggravation.  Therefore, for all the explained above, VA staff physician concurred with the former two opinions provided in this case.  

On VA examination in April 2017 of the Veteran's legs and knees no records were reviewed.  Historically, it was noted that the Veteran underwent right total knee arthroplasty for pain and arthritis in 2002; then had loosening with dislocation and pain, for which he underwent revisions culminating in replacements in 2003, 2008, and 2009.  He had multiple surgeries on right and left knee, in addition to arthroplasty.  His current symptoms included right knee pain.  The Veteran reported having any functional loss or functional impairment which was trouble traversing stairs.  

On physical examination the Veteran had full flexion, to 140 degrees, in each knee and full extension, to 0 degrees in each knee.  He had moderate localized tenderness or pain on palpation of the right knee at the distal right femur.  He also had pain on weight-bearing and crepitus in the right knee.  There was no pain on weight-bearing or crepitus in the left knee.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability in the left knee with repeated use over a period of time.  However, pain did significantly limit functional ability in the right knee with repeated use over a period of time.  The examination was not conducted during a flare-up of either knee.  The examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss in each knee during a flare-up.  Strength was normal, at 5/5, in flexion and extension in each knee, and there was no muscle atrophy.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion in either knee.  Testing of ligamentous stability was normal in each knee in all planes.  There were four PO scars of the right knee which were not pain or unstable.  He used a cane constantly because of his knee replacements.  

The examiner reported that the Veteran's disabilities of his knees impacted his or her ability to perform any type of occupational task because climbing stairs was difficult due to pain.  There was no objective evidence of pain in either knee on non-weight bearing.  With respect to the Veteran's right knee the examiner reported that there had been a progression in the Veteran's symptoms.  

DDD, SP hemilaminectomy, Including As Secondary To Service-Connected Ankle And Knee Disabilities

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

To establish chronicity during service there must be sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity.  38 C.F.R. § 3.303(b).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Lay evidence, when credible, is competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service, subject to the limitation that the claimed disability is a 'chronic' disease as defined at 38 C.F.R. § 3.309(a)).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

To the extent that the Veteran is claiming service connection for a low back disability, he is seeking service connection for PO residuals of low back surgery at a private medical facility in 1996 which is now manifested by residual right lower extremity sensory and motor deficit, including right foot drop, as well as impaired bladder and sphincter control.  In other words, it is at least implicitly argued that he had a low back disability related either to his military service or his service-connected disabilities of the left ankle and both knees and which ultimately necessitated the 1996 low back surgery.  However, even if true, and the Board finds that this would not require a grant of service connection for the PO residual listed above inasmuch as these stem from the 1996 surgery which was not done by VA or with VA authorization or for a service-connected disorder.  

In any event, the STRs are negative for a low back disorder and there is no clinical evidence of arthritis, i.e., DJD, of the lumbar spine within the first year after termination of the Veteran's service in 1984.  To the extent that there is any argument that the Veteran had back pain during service this is not corroborated by the STRs.  

The earliest postservice clinical evidence of low back pathology does not antedate 1996.  Indeed, the clinical history which the Veteran related in private clinical records and at the May 2011 VA examination was that he had the onset of low back problems in 1996.  While the Veteran had been treated for his service-connected disabilities prior to 1996, a review of the evidence shows that there was no mention of any impairment of his gait, including no mention of a limp.  The 2011 VA examination found the Veteran's service-connected left ankle disability and bilateral knee disabilities were aggravated by the PO residuals from the 1996 surgery of right lower extremity sensory and motor deficit, including right foot drop.  However, such an observation does not necessarily mean that the reverse is true.  In fact, the 2011 VA examiner opined that the Veteran's service-connected ankle and knee problems would not have caused the HNP which necessitated the 1996 low back surgery and, further, that they would not significantly aggravate the Veteran's back problems.  In this regard, there is evidence of disturbance of the Veteran's gait since the 1996 private low back surgery but there is no evidence that this was due to anything other than the nonservice-connected PO residuals of right leg weakness and right foot drop.  In this regard, a matter which cannot be ignored is that there is no evidence that the Veteran required an ambulatory aid prior to his 1996 low back surgery and the immediate onset thereafter of right leg weakness and right foot drop.  

While the 2011 VA examiner did not provide a rationale for the opinion, the 2014 VA examiner did, noting not only the absence of evidence of low back disability prior to 1996 when the Veteran had an acute onset of radicular back pain but also other risk factors for the development of a herniated lumbar disc, listing six (6) such risk factors.  Moreover, the 2014 VA examiner then related the circumstances of the Veteran's case to four of the six listed factors, i.e., age, gender, weight, and frequent driving.  That examiner then concluded that the service-connected disabilities were not causative factors in the Veteran's development of the acute onset of radicular pain in 1996.  Continuing, that examiner found that although a baseline could not be established prior to the 1996 acute onset, it was not at least as likely that there was any aggravation since that current, 2014, examination yielded results showing that the residual right leg radicular pain, weakness, and numbness had remained stable since1996.  

The Board has considered the lay evidence of the Veteran and his wife in this case.  However, there is simply no corroborating evidence of any lay evidence that there was a low back disability prior to the acute onset of a lumbosacral HNP in 1996.  The VA physician's rendering opinions in 2011 and 2014 reviewed the evidence of record but against all this the only competent evidence addressing an etiologic relationship between the Veteran's service-connected disabilities and his claimed low back disorder is a physician's article submitted by the Veteran's attorney.  This was of record, considered, and specifically addressed by the 2017 VA physician that rendered yet another opinion addressing etiology.  

Once again, the 2017 VA physician reviewed the evidence of record but concluded that it the current back disability was less likely than not caused or aggravated, i.e., chronically worsened, by his service-connected ankle and knee disabilities, including his complaints of limping, and it was not otherwise related to service.  

That physician observed that while the Veteran had multiple joint problems, of upper and lower extremities, and had had many injuries, medical records from 1992-1996 failed to show a chronic, sustained antalgic gait.  Referencing specific clinical records in 1992 and 1994, it was found that there was no documentation of back problems or antalgic gait.  In fact, the 2017 VA physician reported that even if the Veteran had had an antalgic gait, it was not of the type described in the article, submitted by the attorney.  Moreover, that physician observed that even this article stated that clinical data as to the incidence of back pain in those with a limp was both limited and inconclusive.  Indeed, the article stated that each case should be considered on its' own.  Addressing the individual facts in this case, the 2017 VA physician found that in general back problems which originate from antalgic gait are of slow onset, starting with muscle strain, and then occasionally could produce some disc problems, not a sharp onset.  In this specific case, an MRI documented the Veteran's severe congenital stenosis, which was likely playing a role in his back problems.  Lastly, the Veteran's back problem was permanently aggravated by the surgery, following which he developed cauda equina syndrome, and this was not due to any service-connected condition.  After that, it had followed the natural progression of the condition, with no further aggravation.  Therefore, for all the explained above, VA staff physician concurred with the former two opinions provided in this case.  

The Board finds the opinions of the three VA physicians, each of whom reviewed the Veteran's claim file and reported his clinical history, are consistent with each other and far outweigh the lay statement of the Veteran and his spouse even when considered with the general article of a private physician, which is of limited probative value and which does not address the specific facts of this case.  

Accordingly, for these reasons and bases, the Board finds that the preponderance of the evidence is against the claim and, so, there is no doubt to be resolved in favor of the Veteran and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

TDIU

The JMR underlying the June 2012 Order of the Court vacating the November 2011 Board denial of a TDIU rating indicated that the Board had not adequately discussed the Veteran's educational and occupational history and explain its finding that he was able to maintain substantially gainful employment in light of this evidence.  Citation was made to Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991) which held that "to merely allude to educational and occupational history, attempt in no way to relate these factors to the disabilities of the appellant, and conclude that some form of employment is available, comes very close to placing upon the appellant the burden of showing he can't get work." 

The evidence shows that after military service the Veteran worked as a long haul truck driver until 1996, following complications of back surgery with right leg weakness and impaired sphincter and bladder control.  It was based upon this alone that he was awarded SSA disability benefits, and not as has been suggested in combination with impairment from his service-connected disabilities.  

In pointing to the holding of SSA he Veteran has repeatedly conflated the impairment from the residuals of the 1996 back surgery with impairment from his service-connected disabilities.  As has been previously explained to him, and as his attorney well knows, SSA disability awards many consider impairment from any source but a VA award of a TDIU rating is limited to impairment not due to aging, not due to willful misconduct, and not due to nonservice-connected disabilities but is limited solely to impairment stemming from service-connected disabilities.  

In this regard, a TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability or disabilities to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

A substantially gainful occupation-i.e., one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income, is employment which constitutes a substantially gainful occupation and thus "actual employability."  Faust v. West, 13 Vet. App. 342, 355-56 (2000) (finding that this definition for substantially gainful employment or substantially gainful occupation was limited to the facts of that particular case).  

Marginal employment is an example of what is not substantial employment.  "[T]he plain meaning of [38 C.F.R. ]§ 4.16(a) does not limit consideration of marginal employment only to currently employed veterans .."  Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).  

Substantially gainful employment is synonymous with substantially gainful occupation and regardless of whether employed or not, a Veteran is precluded from substantially gainful employment when unable to secure or follow an occupation capable of producing income that is more than marginal, i.e., income that exceeds the poverty threshold for one person, or based on the facts of an individual case.  In other words, a TDIU is not warranted if able to engage in more than marginal employment.  Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016). 

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the determination, VA may not consider non-service-connected disabilities or advancing age.  38 C.F.R. §§ 3.341, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Unlike VA's disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, a TDIU analysis must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991); see Friscia v. Brown, 7 Vet. App. 294, 295-97 (1994); Beaty v. Brown, 6 Vet. App. 532, 534 (1994); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991). 

Analysis

The Veteran asserts that he is unemployable as a result of his service-connected disabilities. He is currently service-connected for four disabilities: his left ankle (rated 40 percent); his left knee (rated 30 percent); his right knee (rated 30 percent); and for a residual scar of the right lower back/flank (rated at 10 percent).  When these multiple disability ratings are considered together, the Veteran has a single disability rated at 40 percent (postoperative residuals of left ankle revision), plus sufficient additional disability to bring the total combined evaluation to 80 percent. 

Also, the Veteran was entitled to special monthly compensation (SMC) under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i) on account of PO residuals of left ankle revision with iliac bone graft rated 100 % and additional service-connected disabilities of total knee replacement of left knee due to osteoarthritis, independently ratable at 60 percent or more from December 1, 2006 to July 1, 2007.He was entitled to SMC under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i) on account of total knee replacement of left knee due to osteoarthritis rated 100 % and additional service-connected disability of PO residuals of right knee injury, independently ratable at 60 % or more from September 3, 2002 to December 1, 2002.  He was entitled to SMC under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i) on account of revision of total right knee replacement rated 100 % and additional service-connected disabilities of PO residuals of left ankle revision with iliac bone graft, residual scar of the right lower back/flank, status-post iliac bone graft, total knee replacement of left knee due to osteoarthritis, independently ratable at 60 % or more from June 25, 2009 to August 1, 2010.  

Parenthetically, the Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5275 provides for a 10 percent rating for shortening of bones of the lower extremity of between 1 1/4 inch and 2 inches (3.2 cms. and 5.1 cms).  A noncompensable rating is assigned for shortening of less than 1 1/4 inch.  A note to Diagnostic Code 5275 provides that measurements are to be made of both lower extremities from the anterior superior spine of the ilium (ASSI) to the internal malleolus of the tibia.  Such ratings are not to be combined with other ratings for fracture or faulty union in the same extremity.  

Thus, although not assigned a separate rating for his one inch shortening of the left lower extremity, the Veteran meets the schedular criteria for a TDIU rating.  

With respect to the Veteran's ability to obtain and retain substantially gainful employment it is undisputed that his service-connected disabilities preclude any heavy, physical or manual labor.  The question, then, is whether his is capable of more sedentary employment.  In this regard, the Veteran never finished his education in computer engineering.  Thus, for all practical purposes he has only a high school education.  This limited educational background would significantly limit employment opportunities even of a sedentary nature.  

It must also be observed that while his residual PO scars are not productive of any significant impairment, the Veteran has undergone revision of his left ankle fusion, a left knee replacement, and multiple revisions of his right knee replacement.  Unquestionably, this limits his mobility and in regards to his mobility his service-connected residuals of multiple revisions of the right knee makes it difficult, if not impossible, to draw a clear distinction between such impairment and the impairment stemming from neurologic deficiencies in the right lower extremity both sensory and motor due to his past back surgery.  Thus, even not considering impairment from nonservice-connected disabilities, his service-connected musculoskeletal disabilities would prevent his returning to employment as a long distance trucker and preclude even the minimum amount of mobility required for even sedentary employment.  

Resolving doubt in favor of the Veteran, the Board finds that overall the Veteran's service-connected disabilities are cumulatively of such severity that in light of his past work experience and education, as to preclude obtaining and retaining substantially gainful employment.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


ORDER

Service connection for SP hemilaminectomy, to include as secondary to service-connected ankle and knee disabilities, is denied. 

A TDIU rating is granted, subject to applicable law and regulations governing the award of monetary benefits.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


